                    Case 20-20572           Doc 17         Filed 12/10/20 Entered 12/10/20 13:10:21                                  Desc Main
                                                             Document     Page 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)      20-20572                                          Chapter you are filing under:

                                                                              o Chapter 7
                                                                              o Chapter 11
                                                                              o Chapter 12

                                                                              • Chapter 13                                     •   Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part 7:   Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.                  DocuSigned by:


                                  Nakita J McGraw         I MO& Auaraw                              Signature of Debtor 2
                                  Signature of Debtor 1

                                  Executed on     December 8, 2020                                  Executed on
                                                  MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
                   Case 20-20572                Doc 17               Filed 12/10/20 Entered 12/10/20 13:10:21                      Desc Main
                                                                       Document     Page 2 of 7




Fill in this information to identify your case:

 Debtor 1                    Nakita J McGraw
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number              20-20572
 (if known)
                                                                                                                                  •   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15


If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        •       No

        ID      Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.
                                                DocuSigned by:

                                                                                    X
        X
                                              Natita. Aild:rativ                        Signature of Debtor 2
              Nakita J McGraw
              Signature of Debtor 1

              Date       December 8, 2020                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                   Case 20-20572                   Doc 17            Filed 12/10/20 Entered 12/10/20 13:10:21                          Desc Main
                                                                       Document     Page 3 of 7



 Fill in this information to identify your case:

 Debtor 1                     Nakita J McGraw
                              First Name                    Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                  Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF ILLINOIS

 Case number               20-20572
 (if known)
                                                                                                                                      •   Check if this is an
                                                                                                                                          amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                             4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 •            •   Si • n   Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                      DocuSigned by:


 Nakita J McGraw                                                          Signature of Debtor 2
 Signature of Debtor 1

 Date         December 8, 2020                                            Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
• No
o Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
• No
o Yes. Name of Person                      . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                   Case 20-20572                 Doc 17               Filed 12/10/20 Entered 12/10/20 13:10:21                  Desc Main
                                                                        Document     Page 4 of 7

 Fill in this information to identify your case:                                                      Check as directed in lines 17 and 21:

 Debtor 1                                                                                               According to the calculations required by this
                       Nakita J McGraw
                                                                                                        Statement:
 Debtor 2
                                                                                                        •    1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:             Northern District of Illinois
                                                                                                        o     2. Disposable income is determined under 11
                                                                                                                 U.S.C. § 1325(b)(3).
 Case number           20-20572
 (if known)
                                                                                                        •    3. The commitment period is 3 years.

                                                                                                        o    4. The commitment period is 5 years.

                                                                                                         • Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                      04/20


                   Sign Below
        By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.
                                       DocuSigned by:


          Nakita J McGraw
                                    Natita Akt,eotiv
          Signature of DebtorA'
        Date December 8, 2020
             MM/DD / YYYY
        If you checked 17a, do NOT fill out or file Form 122C-2.

        If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.corn                                                                        Best Case Bankruptcy
  Case 20-20572                Doc 17         Filed 12/10/20 Entered 12/10/20 13:10:21                 Desc Main
                                                Document     Page 5 of 7




                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        AMENDED
                     RIGHTS AND RESPONSIBILITIES AGREEMENT BETWEEN
                         CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

(Court-Approved Retention Agreement, Use for cases filed on or after September 19, 2016)
                                 (Signature Page)
Date: December 8, 2020
Signed:   ,—DocuSigned by:
                  Natifit 114.6araw
                     IU4UOUID't070
Nakita J McGraw                                                      David H. Cutler
                                                                     Attorney for the Debtor(s)


Debtor(s)

Do not sign this agreement if the amounts are blank.




                                                                                       Local Bankruptcy Form 23c




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
                 Case 20-20572                       Doc 17          Filed 12/10/20 Entered 12/10/20 13:10:21                Desc Main
                                                                       Document     Page 6 of 7
Fill in this information to identi our case:
Debtor 1               Nakita J McGraw
                             First Name             Middle Name             Last Name
Debtor 2
(Spouse, if filing) First Name      Middle Name           Last Name
United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                 •   Check if this is an amended plan, and
                                                                                                                  list below the sections of the plan that
 Case number:                 20-20572                                                                            have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                     12/17

Part 9:       Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)' Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.       DocuSigned by:
  X
       Nakita J McGraw
                              Natifx-A4ar-mt                                 Signature of Debtor 2
       Signature of Debtor

       Executed on            December 8, 2020                                           Executed on

 X                                                                                Date     December 8, 2020
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




APPENDIX D                                                                      Chapter 13 Plan                                            Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
               Case 20-20572                    Doc 17               Filed 12/10/20 Entered 12/10/20 13:10:21           Desc Main
                                                                       Document     Page 7 of 7




                                                              United States Bankruptcy Court
                                                                  Northern District of Illinois
 In re      Nakita J McGraw                                                                                Case No.   20-20572
                                                                                    Debtor(s)              Chapter    13




                                         VERIFICATION OF CREDITOR MATRIX - AMENDED

                                                                                           Number of Creditors:                                 14




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.



                                                                            r—DocuSigned by:



Date:       December 8, 2020
                                                                              1\-lalciht Attaraw
                                                                         Naki a .FitilEdegit"3
                                                                         Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
